Case: 14-41153      Document: 00513155518         Page: 1    Date Filed: 08/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 14-41153                         August 14, 2015
                                                                            Lyle W. Cayce
LANA PUCKETT,                                                                    Clerk


                                                 Plaintiff - Appellant

v.

CLARKSVILLE INDEPENDENT SCHOOL DISTRICT; TONYA NELSON;
RANDI SAVAGE,

                                                 Defendants - Appellees



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:11-CV-160


Before STEWART, Chief Judge, and JONES and GRAVES, Circuit Judges.
PER CURIAM:*
       The court has carefully considered this appeal in light of the briefs, the
district court’s opinion denying a new trial, and pertinent portions of the
record. We find no reversible error of fact or law and therefore AFFIRM the
judgment.
       Puckett sued on behalf of a young man who was sexually molested by a
teacher in the Clarksville ISD. The defendants included the district, Principal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41153     Document: 00513155518     Page: 2   Date Filed: 08/14/2015



                                  No. 14-41153
Nelson and the molester Randi Savage.          Savage is now serving a prison
sentence for her criminal misdeeds. At trial, the jury was called on first to
determine whether Savage acted “under color of law” when she sexually abused
the victim. The jury found against Puckett on this issue, which had to be
resolved in her favor as a predicate for liability of the other defendants.
Additionally, however, the jury found that Principal Nelson was not
deliberately indifferent to the violation of D.W.’s constitutional rights and that
no person in Clarksville ISD had knowledge of the abuse and failed to take
proper corrective measures. When Puckett sought a new trial, the district
court denied it on the ground that the jury had evidence going both ways on
whether Savage acted “under color of law.”        As a result, it could not be
concluded that the jury verdict was against the great weight of the evidence.
      We have reviewed the trial court’s denial of a new trial for abuse of
discretion. Dawson v. Wal-Mart Stores, Inc., 978 F.2d 205, 208 (5th Cir. 1992).
The district correctly noted the factual dispute on the color of law issue and
cited the applicable legal authorities. Critical here are the facts that D.W. was
never a student of this teacher, and indeed, their relationship began and grew
on Facebook and social media outside of school. The jury could also find that
although Savage and D.W. had contact at school, a majority of the abusive
conduct occurred off-campus and outside of school time. Whether or not this
court would have decided the issue similarly is not relevant, because the jury’s
verdict is determinative where, as here, there was conflicting evidence.
      Puckett’s additional issue concerning the scope of a new trial is mooted
by the foregoing discussion. AFFIRMED.




                                        2